DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment to the specification and claims dated 4/26/2021 has been received and accepted.

Information Disclosure Statement
	The information disclosure statements (IDSs) dated 5/12/2021 and 1/14/2022 have been received and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,920,895. Although the claims at issue are not identical, they are not patentably distinct from each other because although independent claims 21 and 30 of the instant application recite a valve body, hot and cold water ports, hot and cold water recesses, a control stem, a main flow disc, first and second auxiliary discs, and first and second seal members forming seals between the hot and cold water recesses and first and second auxiliary discs, with the main flow disc, and first and second auxiliary discs all being constructed of ceramic, claims 1 and 9 of the ‘895 patent similarly recite a valve body, hot and cold water ports, hot and cold water recesses, a control stem, a main flow disc, first and second auxiliary discs, and first and second seal members .
Claims 22-24 are seen to be encompassed by claim 1 of the ‘895 patent.
Claim 25 of the instant application is seen to be encompassed by claim 2 of the ‘895 patent.
Claim 26 of the instant application is seen to be encompassed by claim 7 of the ‘895 patent.
Claims 27 and 28 of the instant application are seen to be encompassed by claim 3 of the ‘895 patent.
Claims 31-33 are seen to be encompassed by claim 10 of the ‘895 patent.
Claims 34-35 are seen to be encompassed by claim 9 of the ‘895 patent.
Claim 36 is seen to be encompassed by claim 7 of the ‘895 patent.
Claim 38 is seen to be encompassed by claim 9 of the ‘895 patent.
Official notice is taken that any differences in claims 29, 37, and 39 are old and well known in the art.

Allowable Subject Matter
Claims 21-39 would be allowable if the above double-patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art alone or in combination fails to teach or disclose the applicant’s clamed invention, including, and in combination with other recited limitations, the valve body, hot and cold water ports, hot and cold water recesses, a control stem, a main flow disc, first and second auxiliary discs, and first and second seal .
The closest prior art of record includes the following:
	Yang (U.S. 2012/0222763) was applied in the Non-Final and Final Rejections of the parent application 16/176065.  Yang discloses a valve body with hot and cold water ports (15 and 16) with a main flow control disc (45), two auxiliary discs (44 and 44) and two seals (unlabeled but shown in fig. 5).  However, Yang does not disclose the main disc and auxiliary discs being made of ceramic or the seals forming sealing between the recesses and auxiliary discs.  As the discs already form what appears to be adequate sealing with the areas within which they are located and springs are located below the discs, there is no readily apparent motivation to add sealing members such that there is sealing between the recesses and auxiliary discs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayman (U.S. 3,680,592) discloses a single handle faucet with two auxiliary discs and spring below the discs and is similar in configuration to Yang above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753